Filed 1/26/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 5







State of North Dakota, 		Plaintiff and Appellee



v.



Journey Everett Catch the Bear, 		Defendant and Appellant







No. 20160182







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Marina Spahr, Burleigh County Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee.



Charles A. Stock, 407 North Broadway, P.O. Box 605, Crookston, MN 56716-0605, for defendant and appellant.

State v. Catch the Bear

No. 20160182



Per Curiam.

[¶1]	Journey Catch the Bear appeals from a criminal judgment entered after a jury found him guilty of gross sexual imposition.  On appeal, Catch the Bear argues the guilty verdict is not supported by sufficient evidence.  We conclude sufficient evidence supports the verdict.  We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte